
	
		III
		110th CONGRESS
		2d Session
		S. RES. 427
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of California
		  at Berkeley men’s water polo team for winning the 2007 National Collegiate
		  Athletic Association Division I Championship. 
	
	
		Whereas the University of California at Berkeley
			 (California) Golden Bears won the 2007 National Collegiate Athletic Association
			 (NCAA) Men’s Water Polo Championship, 8–6, over the University of Southern
			 California Trojans on December 2, 2007, at the Avery Aquatics Center at
			 Stanford University;
		Whereas the California Golden Bears had a 28–4 overall
			 record during the 2007 season;
		Whereas in 2007 the California Golden Bears won a Division
			 I men’s water polo title for the 2nd year in a row and the 13th time in school
			 history;
		Whereas Michael Sharf was named the 2007 NCAA Tournament
			 Most Valuable Player, Zac Monsees, and Jeff Tyrrell were named to the NCAA
			 Tournament 1st team, and Spencer Warden was named to the NCAA Tournament 2nd
			 team; and
		Whereas Michael Sharf, Zac Monsees, and Mark Sheredy were
			 named as first-team All-Americans, Adam Haley was named a second-team
			 All-American, and Jeff Tyrrell and Spencer Warden were selected as third-team
			 All-Americans for their exceptional contributions during the 2007 season: Now,
			 therefore, be it
		
	
		That the Senate congratulates the
			 University of California at Berkeley men’s water polo team for winning the 2007
			 National Collegiate Athletic Association Division I Championship.
		
